Citation Nr: 0015589	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  95-21 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for chronic thoracic strain.

2.  Entitlement to an initial evaluation in excess of 
10 percent for patellofemoral syndrome, right knee.

3.  Entitlement to an initial evaluation in excess of 
10 percent for patellofemoral syndrome, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1989 to 
June 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for thoracic spine ligamentous sprain at 
T3-T4, patellofemoral syndrome of the right knee, and 
patellofemoral syndrome of the left knee and assigned 
noncompensable evaluations to each disability.

During the pendency of the appeal, the appellant moved to 
Hawaii, and his appeal was forwarded from the Portland, 
Oregon, RO to the RO in Honolulu, Hawaii.

In April 1997, a hearing was conducted before a Member of the 
Board, and the transcript of the hearing has been associated 
with the claims file.

In July 1997, the Board remanded these claims for additional 
development.  The requested development has been 
accomplished, and the case has been returned to the Board for 
further appellate review.

While the case was in remand status, the RO, in a November 
1998 rating decision, granted 10 percent disability 
evaluations for chronic thoracic strain, patellofemoral 
syndrome of the right knee, and patellofemoral syndrome of 
the left knee.

The Board notes that in the rating decision on appeal, the RO 
also denied entitlement to service connection for post-
traumatic stress disorder.  In the November 1998 rating 
decision, the RO granted entitlement to service connection 
for post-traumatic stress disorder and assigned a 30 percent 
evaluation, effective December 12, 1997.  The appellant filed 
a notice of disagreement as to both the effective date of the 
grant of service connection for post-traumatic stress 
disorder and the assignment of the 30 percent evaluation.

In July 1999, the RO granted an earlier effective date of 
June 17, 1993, for the grant of service connection for post-
traumatic stress disorder, and assigned a 10 percent 
disability evaluation, and continued the 30 percent 
evaluation, effective December 12, 1997.  The RO issued a 
statement of the case at that time.  The appellant has not 
filed a substantive appeal, and the RO has not certified this 
issue for appeal.  Thus, the Board finds that this issue is 
not considered part of the current appellate review.


FINDINGS OF FACT

1.  Chronic thoracic strain is manifested by moderate-severe 
limitation of motion accompanied by pain and documented 
muscle spasm; severe strain with listing of the whole spine 
to the opposite side, osteo-arthritic changes, abnormal 
mobility on forced motion or irregularity of the joint space 
is not demonstrated.

2.  Patellofemoral syndrome, right knee, is manifested by no 
more than mild functional impairment.

3.  Patellofemoral syndrome, left knee, is manifested by no 
more than mild functional impairment.



CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent evaluation for 
chronic thoracic strain have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5299-5295 (1999).

2.  The schedular criteria for an evaluation in excess of 
10 percent for patellofemoral syndrome, right knee, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5257 
(1999).

3.  The schedular criteria for an evaluation in excess of 
10 percent for patellofemoral syndrome, left knee, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5257 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds the appellant has submitted evidence which is 
sufficient to justify a belief that his claims for 
evaluations in excess of 10 percent for chronic thoracic 
strain; patellofemoral syndrome, right knee; and 
patellofemoral syndrome, left knee are well grounded. 38 
U.S.C.A. § 5107(a) (West 1991).  That is, where the claimant 
is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation, and the claim remains open.  Shipwash v. Brown, 8 
Vet. App. 218, 225 (1995).

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  In reaching the 
determination below, the Board has considered whether staged 
evaluations should be assigned.  The Board concludes that the 
disabilities have not significantly changed, and a uniform 
evaluation is appropriate in this case.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  All relevant facts on this issue 
have been properly developed, and the duty to assist has been 
met. 38 U.S.C.A. § 5107(a).

The Board notes the RO initially assigned noncompensable 
evaluations to the service-connected chronic thoracic strain; 
patellofemoral syndrome, right knee; and patellofemoral 
syndrome, left knee.  While the claim was on remand status, 
the RO granted 10 percent disability evaluations for each 
service-connected disability.  The appellant has not stated 
whether he is satisfied with the 10 percent evaluations; 
however, it is presumed he is seeking the maximum benefit 
allowed by law and regulation, and "it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The record reflects the appellant sustained an injury to his 
low back following service in August 1993 and underwent 
physical therapy.  That same month, range of motion of the 
spine revealed 25 degrees of flexion, 22 degrees of 
extension, 21 degrees of left side bending, and 19 degrees of 
right side bending.  Straight leg raising was to 62 degrees 
on the left and to 60 degrees on the right.

Later that month, it was shown the appellant had progressed 
with the treatment, to include range of motion and straight 
leg raising, but that he was not pain free.

The appellant underwent a VA examination in October 1993.  He 
reported he had bilateral knee pain in service, with the pain 
being worse in his right knee.  He described pain with 
prolonged sitting and prolonged standing.  The appellant 
stated he had pain when going up and down stairs.  He also 
stated that he had injured his back in service while playing 
a game and had developed pain in his thoracic spine.  He 
denied radiation of the pain to his neck, arms, and lumbar 
spine.  The appellant described constant pain, but denied 
numbness and tingling of both the upper and lower 
extremities.

The examiner stated the appellant was able to undress without 
any difficulty.  He noted the appellant moved fluidly and 
bent to remove his shoes and socks without grimace or pain.  
Inspection of the thoracic spine revealed a normal thoracic 
spine.  There was nontender parathoracic musculature from T1 
through T12, but tenderness to the midline spinous processes 
at T2-T4.  The examiner noted there was no radiation of the 
pain around the chest wall or down into the abdomen.

Straight leg raising was negative.  Motor strength was 5/5 in 
the quadriceps and hamstrings.  The appellant was able to 
heel-and-toe walk.  There was no atrophy in the lower 
extremities bilaterally and no discrepancy with leg length.  
Range of motion of the knees was equal bilaterally-0 degrees 
to 143 degrees.  There was no evidence of effusion or laxity.  
The examiner stated that Lachman's was negative.  He noted 
there was patellofemoral pain with flexion and extension 
against resistance.  Additionally, there was positive 
patellofemoral inhibition test and patellofemoral facet pain 
bilaterally.  There was no tenderness to palpation of the 
patellar tendon or the quadriceps tendon.  The examiner 
stated that the patella seemed to be intact.

The diagnoses entered were thoracic spine ligamentous sprain 
at T3-T4 with no evidence of radicular symptoms, 
radiculopathy, or lower extremity cord symptoms and bilateral 
patellofemoral syndrome with the right being greater than the 
left.

A November 1995 private medical record shows the appellant 
injured his left knee while digging at work.  He described 
feeling his left knee pop.  The record reflects he was put on 
light duty at that time.

Private records show the appellant fell at work and injured 
his back in June 1996 and that he underwent physical therapy 
in July 1996.  The physical therapist entered a diagnosis of 
thoracic and lumbar sprain.  

July 1996 VA outpatient treatment reports reveal the 
appellant complained of back pain and bilateral knee pain.  
He denied any joint swelling in his knees, but reported 
popping.  He described pain from his mid back to his low 
back.  The appellant reported his back would feel better with 
medication.  Examination of the back revealed marked muscle 
spasm in the lower thoracic and lumbar area.  The examiner 
stated that he had marked limitation of motion.  Flexion was 
30 degrees, extension was 25 degrees, and rotation was 
15 degrees.  X-rays taken of the lumbar spine and both knees 
at that time were normal.

An August 1996 private medical record shows the appellant was 
seen with complaints of back pain and right knee pain.  The 
examiner noted the appellant had injured his back in June and 
that the injury seemed to have been limited to the 
musculoskeletal injury to the low back.  As to the right 
knee, the appellant reported a recurring problem with pain, 
occasional swelling, and symptoms of locking.  The examiner 
noted there was tenderness along the medial joint line and 
slight pain with rotation and extension.  There was no knee 
effusion.  The examiner concluded the appellant had recurrent 
pain and locking with possible meniscus tear.  

A December 1996 private medical record reveals the appellant 
slipped and fell and injured his right knee.  Passive flexion 
was to 150 degrees with active flexion of 110 degrees.  The 
assessment was right knee contusion and wound with traumatic 
effusion.  

The appellant had a hearing before this Board Member in April 
1997.  He stated he had had problems with his back since 
service and that he had injured his back on the job following 
service and was forced to take time off from work.  He 
described constant pain, which was worse on some days than on 
others.  The appellant's wife stated they had been concerned 
about the appellant's back and that he had tried to get a job 
which did not involve using his back.

As to his knees, the appellant stated his right knee was 
worse than his left knee in that his right knee was weaker.  
He stated he tended to rely more on his left knee as far as 
standing up.  He stated he was currently working doing ground 
maintenance, where he would cut grass and drive forklifts.  
The appellant stated such activities affected his knees.  He 
stated his knees were painful and that he had difficulty 
playing with his children because of the pain.  

In a May 1997 letter, the appellant's father stated the 
appellant had problems with his back and knees and because of 
such problems, he had been unable to keep two jobs because of 
the inability to handle the physical stress on his back and 
on his knees.

In a statement submitted by the appellant's wife in June 
1997, she stated the appellant had to constantly adjust his 
workload and lifestyle so that he did not further injure 
himself.  She stated he would bear pain silently and did not 
like to admit he was not physically able to accomplish a 
particular task.  

The appellant underwent a VA examination in May 1998.  He 
complained of both knees locking and giving out.  He stated 
his knees would swell occasionally.  The appellant described 
daily pain and daily flare-ups and not being able to 
accomplish as much because of the necessary breaks he had to 
take to alleviate the pain in his knees.  He denied using a 
cane, crutches, or braces nor undergoing any surgery.

The examiner stated there were no episodes of dislocation, 
recurrent subluxation, or arthritis.  The right knee had 
range of motion of 0 degrees to 100 degrees, with pain beyond 
80 degrees.  The left knee had range of motion of 0 degrees 
to 110 degrees with pain beyond 90 degrees.  The examiner 
stated there was no weakness, effusion, instability, redness, 
warmth, or abnormal movement.  He stated the appellant's gait 
was normal and that he was able to walk on his heels and 
toes.  He noted the appellant had difficulty with performing 
squats.  There was no leg length discrepancy.

The examiner stated that the medial and lateral collateral 
ligaments were stable at 0 degrees and at 30 degrees 
bilaterally.  Lachman's was negative bilaterally.  Posterior 
and anterior drawer signs were negative bilaterally.  There 
was no joint crepitation, but pain to patellofemoral 
compression.  The diagnosis was bilateral patellofemoral pain 
syndrome.

In a separate May 1998 examination report, it reveals that 
the appellant reported constant pain in his back.  He stated 
he would develop back pain when he sat too long.  He reported 
daily flare-ups and stated he could not play with his 
children because of difficulty with his back.

Physical examination revealed the appellant had 60 degrees of 
flexion, 20 degrees of extension, 25 degrees of lateral 
flexion bilaterally, 40 degrees of rotation to the right, and 
20 degrees of rotation to the left.  The examiner stated the 
appellant had mild right paralumbar muscle spasm and was 
tender in the right L4-L5 region.  He stated the appellant 
had normal musculature of the back.  Deep tendon reflexes 
were 2+ and symmetrical.  Sensation and motor strength were 
normal.  The diagnosis was chronic low back pain.

The appellant underwent a VA examination in October 1998.  He 
described shooting pain at rest and that his pain increased 
with activity.  He stated taking Ibuprofen helped alleviate 
his pain.  The appellant stated he got flare-ups daily, which 
would last for 30 minutes.  He stated he could not do 
housework.

Examination of the thoracic spine revealed no edema, 
effusion, or instability.  There was tenderness of the 
parathoracic muscles at T2-T4.  There was no redness or 
abnormal movement.  The examiner noted there was mild 
guarding.  He stated that at the level of the thoracic spine, 
there was no normal movement and thus no range of motion 
could be attributed to this level.  The examiner stated the 
appellant had mild pain radiating up to his neck with no 
muscle guarding or spasm in the neck.  He added there was no 
weakened movement and no incoordination.

Range of motion of the cervical spine revealed 30 degrees of 
flexion, 30 degrees of extension, 30 degrees of right and 
left lateral flexion, and 40 degrees of right and left 
rotation.  The examiner entered a diagnosis of chronic 
thoracic strain.  He added that there was no evidence of 
weakened movement, excess fatigability, or incoordination.  
He stated the appellant reported having decreased range of 
motion and increased pain during flare-ups but that there 
were no objective findings at that time except for tenderness 
in the upper thoracic spine.  He noted the appellant had some 
mild decreased range of motion in the neck.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

I.  Chronic thoracic strain

The RO has rated the veteran's thoracic strain under 
Diagnostic Code 5291.  An evaluation of 0 percent is 
warranted when limitation of motion of the thoracic spine is 
slight, and an evaluation of 10 percent is warranted when 
limitation of motion of the thoracic spine is moderate or 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (1999).  The 
Board notes that a 10 percent evaluation is the highest 
evaluation available for limitation of motion of the thoracic 
spine.  Thus, the appellant is at the maximum evaluation for 
limitation of motion of the thoracic spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291.  

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code must be specifically explained.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Initially, the Board notes that an evaluation in excess of 10 
percent is not warranted for chronic thoracic strain under 
Diagnostic Codes 5288 or 5293.  The evidence has not 
established that the appellant has ankylosis of the thoracic 
spine to warrant consideration of his disability under 
Diagnostic Code 5288.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5288 (1999).  Additionally, consideration of Diagnostic Code 
5293 is not warranted, as there have been no findings of an 
intervertebral disc syndrome of the thoracic spine.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

The Board notes that thoracic strain is not listed in the 
Schedule for Rating Disabilities.  When an unlisted condition 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  38 C.F.R. 
§ 4.20 (1999).  The Schedule for Rating Disabilities contains 
rating criteria for lumbosacral strain under Diagnostic Code 
5295.  Since manifestations of thoracic strain and 
lumbosacral strain are closely analogous by reason of 
function affected and symptomatology, the Board will consider 
whether a higher rating may be established under this 
criteria.  

A lumbosacral strain with characteristic pain on motion 
warrants a 10 percent evaluation.  A lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position warrants a 
20 percent evaluation.  For a 40 percent rating, there must 
be severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Code 5295.

Following a review of the pertinent evidence, the Board finds 
that a 20 percent rating, but no more, is warranted for the 
veteran's thoracic strain under Code 5295.  As noted above, a 
20 percent rating is provided with the demonstration of 
muscle spasm on extreme forward bending.  The records 
document that the veteran has spasm involving the thoracic 
spine (July 1996), and other records refer to the continued 
presence of spasm (May 1998).  

A 20 percent rating under Code 5295 also requires loss of 
lateral spine motion, unilateral, in a standing position.  
This provision of the rating criteria involves limitation of 
motion.  The Board recognizes that when limitation of motion 
is involved, the application of 38 C.F.R. §§ 4.40 or 4.45 is 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

The "claimant's painful motion" may add to the actual 
limitation of motion so as to warrant a higher rating.  
VAOPGCPREC 9-98 (August 14, 1998).

As early as October 1993, the veteran described pain in the 
thoracic spine.  As noted above, the currently assigned 10 
percent rating since the grant of service connection 
recognizes moderate to severe limitation of motion.  The 
veteran also testified to limitations due to his service-
connected back disability.  Given the objective findings on 
examination in conjunction with the veteran's sworn 
testimony, the Board finds that the requisite criteria for a 
20 percent rating for the thoracic strain under Code 5295 
have been met.  

However, the Board does not find that a rating in excess of 
20 percent is in order.  Relevant manifestations for a 40 
percent rating, including listing of the whole spine to the 
opposite side, positive Goldthwait's sign, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion are simply not shown in 
the record.  Accordingly, a 40 percent evaluation is not 
warranted.  

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the service-
connected back disability.  Under Diagnostic Code 5291, an 
evaluation is assigned purely on limitation of motion.  In 
this case, Diagnostic Code 5295 also specifically considers 
limitation of forward bending and loss of lateral motion in 
its rating criteria, thereby providing an evaluation based on 
limitation of motion.  Since a separate rating must be based 
upon additional disability, to assign a separate rating for 
the veteran's middle back disorders would violate the 
regulations prohibiting the pyramiding of various diagnoses 
of the same disability.  38 C.F.R. § 4.14 (1999); see 
VAOGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) (a separate rating may be granted for a "distinct 
and separate" disability' that is, "when none of the 
symptomatology...is duplicative...or overlapping.").

The Board notes that this appeal for a higher rating stemmed 
from an initial rating determination that had granted service 
connection.  In such situations, the concept of "staged 
ratings" may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO did not specifically 
discuss staged ratings.  However, the Board finds that, for 
the reasons described above, the evidence does not show that 
a rating higher than 20 percent is warranted at any time 
after service separation, and the Board finds that the 20 
percent rating properly commences as of the grant of service 
connection, June 17, 1993.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Knees

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent evaluation is assigned when the recurrent subluxation 
or lateral instability is shown to be moderate; and a 30 
percent evaluation is assigned for when it is severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a 0 percent evaluation; flexion limited to 
45 degrees warrants a 10 percent evaluation; flexion limited 
to 30 degrees warrants a 20 percent rating; and flexion 
limited to 15 degrees warrants a 30 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Under Diagnostic Code 5261, extension of the leg limited to 5 
degrees warrants a 0 percent evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 40 
percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).

The Board notes that the RO has evaluated the service-
connected patellofemoral syndrome, right knee, and 
patellofemoral syndrome, left knee, by analogy to instability 
of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

In a General Counsel opinion, VAOGCPREC 23-97 (July 1, 1997), 
the General Counsel established that when a claimant has 
arthritis and is rated under instability of the knee, that 
those two disabilities may be rated separately under 38 
C.F.R. Part 4, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257.  See also VAOPGCPREC 9-98 (August 14, 1998).  
However, here, the evidence has not shown that the appellant 
has arthritis in either of his knees.  Additionally, although 
the RO has evaluated the appellant's left and right knees by 
analogy to instability of the knee, the medical evidence has 
not established any instability of either knee.  Therefore, 
separate evaluations for arthritis with limitation of motion 
of the knee and instability are not warranted.  See id.

A.  Patellofemoral syndrome, right knee

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for patellofemoral 
syndrome, right knee.  In October 1993, the appellant 
reported pain with prolonged sitting, prolonged standing, and 
going up and down stairs.  The examiner noted the appellant 
was able to undress without difficulty.  There was no atrophy 
in the lower extremities nor leg length discrepancy.  Range 
of motion in the right knee was 0 degrees to 143 degrees.  
(Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (1999)).  There was no effusion or laxity, and Lachman's 
was negative.  There was patellofemoral pain with extension 
and flexion.

In August 1996, the appellant reported pain, occasional 
swelling and locking of the right knee.  There was tenderness 
along the medial joint line and slight pain with rotation and 
extension.  There was no effusion.  In December 1996, the 
appellant injured his right knee.  Passive flexion was to 
150 degrees, with active flexion to 110 degrees.  In April 
1997, he testified his right knee was worse and described 
constant pain, and that the pain in his right knee was worse 
than in his left knee.

In May 1998, the examiner stated the appellant did not have 
episodes of dislocation, recurrent subluxation, arthritis, 
weakness, effusion, instability, redness, warmth, or abnormal 
movement.  The examiner stated the appellant's gait was 
normal.  Medial and lateral collateral ligaments were stable 
at 0 degrees and 30 degrees.  Lachman's was negative, as were 
posterior and anterior drawer signs.  There was pain to 
patellofemoral compression.  The Board finds that the 
evidence described above is indicative of no more than a 
10 percent evaluation for the right knee.  

An evaluation in excess of 10 percent is not warranted.  
First, the evidence has not established that the appellant's 
right knee has moderate recurrent subluxation or lateral 
instability to warrant an increased evaluation under 
Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  The Board recognizes that there are situations in 
which the application of 38 C.F.R. §§ 4.40 or 4.45 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints when the rating code under which the veteran 
is rated does not contemplate these factors.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, where 
the diagnostic code (DC 5257) is not predicated on loss of 
range of motion, §§ 4.40 and 4.45, with respect to pain, do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Additionally, the evidence does not warrant an evaluation 
greater than 10 percent either due to actual limitation of 
motion or the functional equivalent of limitation of motion, 
when consideration is given to Diagnostic Codes 5260 and 5261 
which are based on limitation of motion.  See DeLuca, 8 Vet. 
App. 202.  Although the appellant has alleged he has 
significant right knee impairment, such allegation has not 
been substantiated by the medical evidence.  His range of 
motion, at worst, has been shown to be 0 degrees to 
80 degrees (at which time pain ensued), which would not 
warrant an increased evaluation under Diagnostic Codes 5260 
or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Further, the VA examiner stated there was no weakness, 
effusion, instability, redness, warmth, or abnormal movement 
as to the right knee.  See 38 C.F.R. §§ 4.40, 4.45.  In 
making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing limitation of motion.  In order to 
warrant an evaluation in excess of 10 percent there must be 
the actual or functional equivalent of limitation of flexion 
to 30 degrees or the actual or functional equivalent of 
limitation of extension to 15 degrees.  The veteran was 
afforded a VA examination that considered the effects of 
pain, and as noted above, the examiner noted limitation but 
to less than those necessary for a higher rating.  Thus, the 
preponderance of the evidence is against the claim for more 
than a 10 percent disability for patellofemoral syndrome, 
right knee.

The appellant is competent to report his symptoms.  To the 
extent he stated his patellofemoral syndrome, right knee, was 
worse than the noncompensable evaluation initially assigned, 
he was correct, and the RO granted a 10 percent disability 
evaluation.  To the extent he has implied that an evaluation 
in excess of 10 percent is warranted, the medical findings do 
not support his contentions.  The Board has attached greater 
probative weight to the clinical findings of skilled 
professionals than to the appellant's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  An evaluation in excess of 10 percent for 
patellofemoral syndrome, right knee, is not warranted.  To 
this extent, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved. 38 U.S.C.A. § 
5107(b).

B.  Patellofemoral syndrome, left knee

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for patellofemoral 
syndrome, left knee.  In October 1993, the appellant reported 
pain with prolonged sitting, prolonged standing, and going up 
and down stairs.  The examiner noted the appellant was able 
to undress without difficulty.  There was no atrophy in the 
lower extremities nor leg length discrepancy.  Range of 
motion in the left knee was 0 degrees to 143 degrees.  There 
was no effusion or laxity, and Lachman's was negative.  There 
was patellofemoral pain with extension and flexion.

In November 1995, the appellant injured his left knee.  He 
complained he had heard a pop in the left knee.  In April 
1997, he testified he had constant pain in his left knee, 
although he noted that his right knee was worse.  

In May 1998, the examiner stated the appellant did not have 
episodes of dislocation, recurrent subluxation, arthritis, 
weakness, effusion, instability, redness, warmth, or abnormal 
movement.  The examiner stated the appellant's gait was 
normal.  Medial and lateral collateral ligaments were stable 
at 0 degrees and 30 degrees.  Lachman's was negative, as were 
posterior and anterior drawer signs.  There was pain to 
patellofemoral compression.  The Board finds that the 
evidence described above is indicative of no more than a 
10 percent evaluation.  

An evaluation in excess of 10 percent is not warranted.  
First, the evidence has not established that the appellant's 
left knee has moderate recurrent subluxation or lateral 
instability to warrant an increased evaluation under 
Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Additionally, the evidence does not warrant an 
evaluation greater than 10 percent either due to actual 
limitation of motion or the functional equivalent of 
limitation of motion.  See DeLuca, 8 Vet. App. 202.  Although 
the appellant has alleged he has significant left knee 
impairment, such allegation has not been substantiated by the 
medical evidence.  His range of motion, at worst, has been 
shown to be 0 degrees to 90 degrees (at which time pain 
ensued), which would not warrant an increased evaluation 
under Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

Additionally, the VA examiner stated there was no weakness, 
effusion, instability, redness, warmth, or abnormal movement 
as to the left knee.  See 38 C.F.R. §§ 4.40, 4.45.  In order 
to warrant an evaluation in excess of 10 percent there must 
be the actual or functional equivalent of limitation of 
flexion to 30 degrees or the actual or functional equivalent 
of limitation of extension to 15 degrees.  The preponderance 
of the evidence reflects that there is no more than the 
functional equivalent of minimal limitation of motion and 
thus no more than a 10 percent disability evaluation is 
warranted for patellofemoral syndrome, left knee.

The appellant is competent to report his symptoms.  See 
Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  To the extent he stated his 
patellofemoral syndrome, left knee, was worse than the 
noncompensable evaluation initially assigned, he was correct, 
and the RO granted a 10 percent disability evaluation.  To 
the extent he has implied that an evaluation in excess of 10 
percent is warranted, the medical findings do not support his 
contentions.  The Board has attached greater probative weight 
to the clinical findings of medical professionals than to the 
appellant's statements and testimony, even if sworn, in 
support of a claim for monetary benefits.  An evaluation in 
excess of 10 percent for patellofemoral syndrome, left knee, 
is not warranted.  To this extent, the preponderance of the 
evidence is against his claim, and there is no doubt to be 
resolved. 38 U.S.C.A. § 5107(b).


III.  Extraschedular consideration

The Board notes that the veteran submitted a private medical 
statement dated in January 1999 that indicates that the 
veteran had a chronic partial disability for which light duty 
was recommended.  It was recommended that the veteran should 
not have a job that required repetitive lifting, bending or 
twisting.  It was noted that the veteran most recently worked 
at a job using a mower for cutting grass and that this had 
been very helpful for him and should continue.  In other 
statements and testimony, the veteran discussed the effects 
of his service-connected disabilities on his activities.  

The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321(a) (1999).  In the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1)(1999).   
 
With respect to this case, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The veteran was 
provided with the text of the criteria for an extraschedular 
rating in the supplemental statement of the case dated in 
November 1998.  The RO did not choose to refer the issue for 
extraschedular consideration.   

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the Board concurs that the veteran's knee and 
thoracic spine disabilities are neither unusual nor 
exceptional as to render impractical the application of the 
regular schedular standards.  The record does not reflect 
frequent periods of hospitalization because of his service-
connected disabilities, or interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment. 

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  While the Board 
recognizes that the January 1999 medical statement and the 
veteran's testimony raise questions regarding the effects of 
his service-connected disabilities on his employment, it is 
also acknowledged by the Board that factors such as missing 
time from work or requiring periodic medical attention are 
clearly contemplated in the Schedule and provided for in the 
percent schedular evaluations currently assigned to the 
veteran's service-connected disabilities.  What the veteran 
has not shown in this case is that his thoracic spine 
disability or knee disability, in and of itself, results in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Hence, no basis has been 
presented upon which to predicate referral of the veteran's 
case to the Under Secretary for Benefits, or the Director of 
the VA Compensation and Pension Service for consideration of 
extraschedular evaluation for the disabilities at issue.   



ORDER

Entitlement to an initial evaluation of 20 percent for 
chronic thoracic strain is granted, subject to the 
regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral syndrome, right knee, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral syndrome, left knee, is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

